11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Harold Edward Morgan,                         * From the County Court at Law
                                                of Erath County,
                                                Trial Court No. 47801.

Vs. No. 11-20-00231-CR                        * July 30, 2021

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has considered Harold Edward Morgan’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.